IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE             FILED
                      FEBRUARY SESS ION, 1998        August 7, 1998

                                                Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk
STATE OF TENNESSEE,        )    C.C.A. NO. 03C01-9708-CC-00338
                           )
      Appellee,            )
                           )
                           )    SEVIER COUNTY
VS.                        )
                           )    HON. REX HENRY OGLE
TYRONE PAUL LINTNER,       )    JUDGE
                           )
      Appe llant.          )    (Sentencing)


                ON APPEAL FROM THE JUDGMENT OF THE
                  CRIMINAL COURT OF SEVIER COUNTY


FOR THE APPELLANT:              FOR THE APPELLEE:

EDWARD C. MILLER                JOHN KNOX WALKUP
Public Defender                 Attorney General and Reporter
P.O. Box 416
Dandridge, TN 37725             SANDY C. PATRICK
                                Assistant Attorney General
                                425 5th Avenu e North
                                Nashville, TN 37243

                                AL SCHMUTZER, JR.
                                District Attorney General

                                CHARLES E. ATCHLEY, JR.
                                Assistant District Attorney General
                                Sevierville, TN 37862



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                    ORDER

       Appellant Tyrone Paul Lintner pleaded guilty in the Sevier County Criminal

Court on March 3, 1997 to two c ounts of forgery.              As a Range I standard

offender, Appellant was sentenced to four years incarceration with the

Tennessee Depa rtment o f Correc tion for the first c ount and two years for the

second count, to be served consecutively. The trial court ordered him to pay

$48,195.45 in restitution. Appellant raises the following issue on appeal: whether

the trial court should have instituted an alternative sentence.



       After a review of the record, we affirm the judgme nt of the trial court

pursuant to Court of Criminal Appeals Rule 20.



       Appe llant forged 21 checks for a total of $48,195, all while he was on

federal probation for tax evasion.1


       “Sentences involving confin eme nt sho uld be based on the following
       considerations: (A) Confinem ent is necess ary to protect society by
       restraining a defendant who has a long his tory of crim inal cond uct;
       (B) Confine ment is n ecessa ry to avoid depreciating the seriousness
       of the offense or confinement is particularly suited to provide an
       effective deterrence to others likely to commit similar offenses; or
       (C) Measures less restrictive than confinement have frequently or
       recently b een ap plied uns uccess fully to the de fendan t.”

Tenn . Code Ann. § 4 0-35-10 3.


       Appellant was apparently never punished directly for his embezzlement of

$785,731.00 from his previous employer, rather he was convicted of federal tax



1
 The four counts of tax evasion stemmed from the Appellant’s failure to pay taxes on
$785,731.00 he embezzled from a previous employer.

                                            -2-
evasion in connection with the embezzled funds. He received a federal sentence

of twenty-one months confineme nt followed by a pro bationary period. While on

federal probation he committed the instant offenses using forgery to steal from

his subse quent e mploye r.     It is clear that measures less restrictive than

continuous confinement have not made an impact on Appellant. We have no

trouble concluding that the trial court’s decisio n to inc arcera te is fully supported

by this record.



      For the above stated reasons, the decision of the trial court is affirmed in

accordance with Court of Criminal Appeals Rule 20.




                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
THOMAS T. WOODALL, JUDGE


___________________________________
WILLIAM B. ACREE, JR., SPECIAL JUDGE




                                         -3-